            Case 2:18-cv-02176-JCM-NJK Document 29 Filed 03/07/19 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19   ROBERT BLACKMAN, JR.,                             Case No.: 2:18-cv-02176-JCM-NJK
20                  Plaintiff,
21
     vs.                               STIPULATION AND ORDER
                                       DISMISSING ACTION WITH
22
     OCWEN LOAN SERVICING LLC; EQUIFAX PREJUDICE AS TO OCWEN LOAN
23   INFORMATION SERVICES, LLC; and SERVICING, LLC
     EXPERIAN INFORMATION SOLUTIONS,
24
     INC.,
25
                    Defendants.
26          Plaintiff Robert Blackman, Jr. and Defendant Ocwen Loan Servicing, LLC, hereby

27   stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO OCWEN LOAN
     SERVICING, LLC - 1
            Case 2:18-cv-02176-JCM-NJK Document 29 Filed 03/07/19 Page 2 of 3



1    with Fed. R. Civ. P. 41 (a)(2). This dismissal settled all of Plaintiff’s claims and matter is fully
2
     resolved. Each party shall bear its own attorney’s fees and costs of suit.
3
            IT IS SO STIPULATED.
4           Dated March 7, 2019.
5     KNEPPER & CLARK LLC                               NAYLOR & BRASTER
6
      /s/ Shaina R. Plaksin                             /s/ Andrew J. Sharples
7     Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 9982
8     Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
9     Nevada Bar No. 13848                              Nevada Bar No. 12866
      Shaina R. Plaksin, Esq.                           1050 Indigo Drive, Suite 200
10    Nevada Bar No. 13935                              Las Vegas, NV 89145
      10040 W. Cheyenne Ave., Suite 170-109             Email: jbraster@nblawnv.com
11    Las Vegas, NV 89129                               Email: asharples@nblawnv.com
12    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com               JONES DAY
13                                                      Katherine A. Neben, Esq.
      HAINES & KRIEGER LLC                              Nevada Bar No. 14590
14    David H. Krieger, Esq.                            3161 Michelson Drive
                                                        Irvine, CA 92612
15    Nevada Bar No. 9086                               Email: kneben@jonesday.com
      8985 S. Eastern Avenue, Suite 350
16    Henderson, NV 89123                               Counsel for Defendant
      Email: dkrieger@hainesandkrieger.com              Experian Information Solutions, Inc.
17
      Counsel for Plaintiff
18
      BROWNSTEIN HYATT FARBER SCHRECK LLP
19
      /s/ Arthur A. Zorio
20    Arthur A. Zorio, Esq.
      5371 Kietzke Lane
21
      Reno, NV 89511
22    Email: RenoIDFilings@bhfs.com

23    BRYAN CAVE LEIGHTON PAISNER LLP
      Sean K. McElenney, Esq.
24
      Two North Central Ave., #2100
25    Phoenix, AZ 85004
      Email: skmcelenney@bclplaw.com
26
      Counsel for Defendant
27
      Ocwen Loan Servicing, LLC
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO OCWEN LOAN
     SERVICING, LLC - 2
          Case 2:18-cv-02176-JCM-NJK Document 29 Filed 03/07/19 Page 3 of 3



1                                                    Blackman v. Ocwen Loan Servicing LLC et al
                                                              Case No. 2:18-cv-02176-JCM-NJK
2

3
                                     ORDER GRANTING
4
         STIPULATION OF DISMISSAL OF OCWEN LOAN SERVICING, LLC, WITH
5

6
                                         PREJUDICE

7

8          IT IS SO ORDERED.

9          _________________________________________
           UNITED STATES DISTRICT COURT JUDGE
10

11         DATED this ____8,day
                  March         of _________ 2019.
                             2019.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO OCWEN LOAN
     SERVICING, LLC - 3
